t cc no united_states tax_court joseph d specking et al petitioners v commissioner of internal revenue respondent docket nos filed date during the years in issue ps lived and worked on johnston island a u s insular possession ps claim that under sec_931 i r c they can exclude from gross_income the compensation they received for services they performed on that island held ps may not exclude from their gross_income under sec_931 i r c the compensation they earned on johnston island because that island is not a specified_possession as defined in sec_931 i r c alternatively ps claim that under sec_911 i r c and sec_1_931-1 income_tax regs they can exclude from gross_income up to dollar_figure of the ‘cases of the following petitioners are consolidated herewith eric n umbach docket no and robert j haessly docket no -- - compensation they earned on johnston island held ps may not exclude from gross_income under sec_911 i r c the compensation they earned on johnston island during the years in issue because johnston island is not a foreign_country within the meaning of sec_911 i r c see sec_1_911-2 and h income_tax regs kenneth w mcwade for petitioners jonathan j ono for respondent opinion marvel judge these cases were submitted fully stipulated pursuant to rule in separate notices of deficiency respondent determined the following deficiencies with respect to petitioners’ federal_income_tax returns joseph d specking docket no year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar bric n umbach ’ docket no year deficiency dollar_figure big_number big_number robert j haessly docket no year deficiency dollar_figure petitioners filed separate petitions to redetermine the deficiencies we consolidated these cases for purposes of briefing and opinion pursuant to rule a because they present common guestions of fact and law these cases in the aggregate are referred to as this case after a concession the only issue remaining for decision is whether petitioners may exclude from gross_income under sec_931 or alternatively under sec_911 compensation they received during the years in issue for services they performed on johnston island for petitioner eric n umbach umbach filed a joint federal individual_income_tax_return with alicia lepard she did not join with umbach in filing the petition for in the notice_of_deficiency for respondent refers to alicia lepard as alicia lepard umbach respondent concedes that petitioner robert j haessly is entitled to claim a credit for child and dependent care expenses in the amount of dollar_figure for background the facts have been stipulated and are so found the parties’ stipulations of fact are incorporated into our opinion by this reference johnston island is located in the central pacific ocean approximately nautical miles west-southwest of honolulu hawaii and it is the largest of four islands making up johnston atoll the u s constitution and insular areas gao ogc-98-5 app ii pincite date encyclopedia americana new encyclopaedia britannica 15th ed johnston atoll is an unorganized unincorporated insular possession_of_the_united_states currently under the operational control of the defense threat reduction agency formerly known as the defense nuclear agency johnston atoll has no local_government or native population act of aug ch 11_stat_119 current version pincite u s c secs u s c sec 5942a c f_r sec_591 c f_r sec c f_r sec_32 op atty gen op atty gen the u s constitution and insular areas supra pincite u s we rely on judicial_notice and stipulations of the parties for statements describing johnston island and johnston atoll ‘johnston atoll furthermore is a national wildlife refuge under the jurisdiction of the u s department of the interior environmental assessment fed reg date - - department of the interior oia other insular islands fact sheets johnston atoll date a military installation including an airstrip occupies johnston island however access to the island as well as to all of the atoll is restricted environmental assessment fed reg date c f_r sec_761 c encyclopedia americana supra pincite also located on johnston island is johnston atoll chemical agent disposal system jacads a facility for incinerating u s chemical weapons stockpiles greenpeace usa v stone f_supp d haw environmental assessment supra pincite johnston atoll is not a part of american samoa see s j res ch 45_stat_1253 current version pincite u s c secs guam see organic act of guam ch sec_2 64_stat_384 current version pincite u s c sec or the commonwealth of the northern mariana islands cnmi see covenant to establish a commonwealth of the northern mariana islands in political union with the united_states of america publaw_94_241 sec b 90_stat_263 current version pincite u s c sec trusteeship agreement for the former japanese mandated islands date u n -u s art 61_stat_3301 h j res ch 61_stat_397 additionally islands making up johnston atoll are specifically excluded from the islands making - - up the state of hawaii act admitting hawaii to statehood publaw_86_3 73_stat_4 current version pincite u s c ch sec_2 the state of hawaii shall consist of all the islands included in the territory of hawaii except johnston island sand island offshore from johnston island see also petition of alacar 196_fsupp_564 n d haw 66_fsupp_774 d haw during the years in issue petitioner joseph d specking specking and petitioner eric n umbach umbach were employed by raytheon demilitarization co a part of raytheon engineers constructors inc raytheon a private contractor during petitioner robert j haessly haessly was employed by raytheon hereinafter both companies are referred to as raytheon during the applicable_period petitioners worked for raytheon on johnston island on permanent assignment to the jacads project and they lived in quarters provided by raytheon each year they were allowed five 2-week rotations for vacations and to attend to personal matters joseph d specking specking resided in rifle colorado when he filed the petition in his case he was assigned to the jacads project for - the period date through at least date ’ on his returns for through specking reported the following wages from raytheon income from other sources and adjusted_gross_income not including any exclusions from income under sec_931 or sec_911 income from adjusted year wages other sources gross_income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number ‘the negative numbers result from a schedule f profit or loss from farming farm loss specking sustained in each year with the return specking included a form_2555 foreign rarned income on which he claimed that he had foreign_earned_income of dollar_figure relating to work performed on johnston island of which dollar_figure was an eligible foreign_earned_income_exclusion on or about date specking filed form sec_1040x amended u s individual income_tax returns for and on which he claimed he was entitled to refunds of dollar_figure and dollar_figure respectively because he could exclude dollar_figure from gross_income for each of those years because under sec_931 and regulation persons earning income from johnston island are considered to have earned_income from a foreign source 'specking previously had been assigned to the jacads project between date and date - - which can be excluded as foreign_income on or about date respondent issued refunds to specking for and for the amounts claimed in a notice_of_deficiency issued to specking on date respondent determined that specking was not entitled to exclude any income for through because his tax_home was not in a foreign_country but in a territory of the united_states and because he was not a bona_fide_resident of a specified_possession as defined in sec_931 in that notice_of_deficiency respondent also made certain computational adjustments to itemized_deductions resulting from the adjustments to income bric n umbach umbach resided in gillette wyoming when he filed the petition in his case he was assigned to the jacads project for the period date through at least date on his returns for through umbach reported the following wages from raytheon income from other sources and adjusted_gross_income not including any exclusions from income under sec_931 or sec_911 ‘umbach filed electronic returns for and the record does not contain a copy of the return we rely on stipulations of the parties and the form 1040x for pertinent information relating to the form_1040 umbach filed for income from adjusted year wages other sources gross_income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number ‘tncluded in income from other sources is dollar_figure of form_w-2 wages earned by alicia lepard with the return umbach included a form_2555 on which he claimed that he had foreign_earned_income of dollar_figure relating to work performed on johnston island of which dollar_figure was an eligible foreign_earned_income_exclusion on or about date umbach filed a form 1040x for on which he claimed he was entitled to a refund of dollar_figure because he could exclude dollar_figure from gross_income for that year because under sec_931 and regulation persons earning income from johnston island are considered to have earned_income from a foreign source which can be excluded as foreign_income on or about date umbach filed a form 1040x for on which he claimed he was entitled to a refund of dollar_figure because he could exclude dollar_figure from gross_income for that year since he was entitled to exclude earnings from his work on johnston island atoll respondent issued refunds to umbach for and in the amounts of dollar_figure and dollar_figure respectively in notices of deficiency issued to umbach for and on date and to umbach and alicia lepard umbach for on date respondent determined that umbach was not -- - entitled to exclude any income for through because his tax_home was not ina foreign_country but in a territory of the united_states and because he was not a bona_fide_resident of a specified_possession as defined in sec_931 in the notices of deficiency respondent also made certain computational adjustments to itemized_deductions resulting from the adjustments to income robert j haessly haessly resided on johnston island when he filed the petition in his case he was assigned to the jacads project for the period date through at least date on his return for haessly reported the following wages from raytheon income from other sources and adjusted_gross_income not including any exclusions from income under sec_931 or sec_911 income from adjusted year wages other sources gross_income dollar_figure dollar_figure 1dollar_figure ‘haessly also claimed a dollar_figure adjustment to income for alimony paid subsequently haessly filed a form 1040x for on which he claimed he was entitled to a refund of dollar_figure because he could exclude dollar_figure from gross_income for that year since he was a bona_fide_resident of u s possession johnston island with the form 1040x haessly included a form_4563 exclusion of income for bona_fide residents of american samoa on date respondent issued a refund to haessly for for dollar_figure in tax plus dollar_figure in accrued interest in a notice_of_deficiency issued to haessly on date respondent determined that haessly was not entitled to exclude any income for because his tax_home was not in a foreign_country but in a territory of the united_states and because he was not a bona_fide_resident of a specified_possession as defined in sec_931 in that notice_of_deficiency respondent also made certain computational adjustments to itemized_deductions resulting from the adjustment to income discussion sec_61 provides that gross_income means all income from whatever source derived that section has been interpreted broadly to encompass all gains except those specifically exempted by congress e g 348_us_426 exclusions from income furthermore are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion e g rule a 515_us_323 111_tc_339 ndollar_figure thus citizens of the united_states generally also are taxed on income earned outside the geographical boundaries of the united_states unless they prove that the income is specifically exempted e g sec_61 265_us_47 petitioners contend that the compensation they earned for services they performed on johnston island during the years in issue is excludable under sec_931 or in the alternative under sec_911 respondent on the other hand contends that petitioners’ income for the years in issue is not excludable under either provision for the reasons discussed below we agree with respondent ti sec_931 petitioners contend that the compensation they earned on johnston island is excludable under sec_931 because johnston island is a possession_of_the_united_states and they otherwise satisfy the requirements of that section a statutory language before the tax_reform_act_of_1986 before the enactment of sec_1272 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2593 sec_931 permitted citizens of the united_states to exclude income sec_931 as in effect before enactment of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 read in pertinent part as follows sec_931 income from sources within possessions of the united_states a general_rule --in the case of individual citizens of the united_states gross_income means only gross_income from sources within the united_states if continued derived from sources within possessions of the united_states except for puerto rico the u s virgin islands or guam if certain conditions were satisfied hereinafter we refer to sec_931 before its amendment by tra sec_1272 as old sec_931 old sec_931 did not define the term possession_of_the_united_states however regulations promulgated under old sec_931 provide in pertinent part continued the conditions of both paragraph and paragraph are satisfied 3-year period --if percent or more of the gross_income of such citizen computed without the benefit of this section for the 3-year period immediately preceding the close of the taxable_year or for such part of such period immediately preceding the close of such taxable_year as may be applicable was derived from sources within a possession_of_the_united_states and trade_or_business --if percent or more of his gross_income computed without the benefit of this section for such period or such part thereof was derived from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states either on his own account or as an employee or agent of another bo amounts received in united_states ---- notwithstanding subsection a there shall be included in gross_income all amounts received by such citizens x within the united_states whether derived from sources within or without the united_states c definition ---for purposes of this section the term possession_of_the_united_states does not include the commonwealth of puerto rico the virgin islands of the united_states or guam dollar_figure1-1 citizens of the united_states and domestic corporations deriving income from sources within a possession_of_the_united_states ---- a definitions as used in sec_931 and this section the term possession_of_the_united_states includes american samoa guam johnston island midway islands the panama canal zone puerto rico and wake island however the term does not include i the virgin islands and when used with respect to citizens of the united_states the term does not include puerto rico or in the case of taxable years beginning after date guam as used in sec_931 and this section the term united_states includes only the states the territories of alaska and hawaii and the district of columbia emphasis added the last amendment to sec_1_931-1 income_tax regs was promulgated in t d fed reg date b statutory language after tra tra sec_1272 amended old sec_931 to read in pertinent part sec_931 income from sources within guam american samoa or the northern mariana islands a general_rule --in the case of an individual who is a bona_fide_resident of a _ specified_possession during the entire taxable_year gross_income shall not include--- income derived from sources within any specified_possession and income effectively connected with the conduct_of_a_trade_or_business by such individual within any specified_possession c specified_possession ----for purposes of this -- - section the term specified_possession means guam american samoa and the northern mariana islands d special rules ----for purposes of this section-- employees of the united_states ----amounts paid for services performed as an employee of the united_states or any agency thereof shall be treated as not described in paragraph or of subsection a determination of source etc ---the determination as to whether income is described in paragraph or of subsection a shall be made under regulations prescribed by the secretary determination of residency --for purposes of this section and sec_876 the determination of whether an individual is a bona_fide_resident of guam american samoa or the northern mariana islands shall be made under regulations prescribed by the secretary emphasis added cc positions of the partie sec_1 petitioners’ position petitioners contend that the amendments to old sec_931 were not in effect for the years in issue rather they argue old sec_931 remained in effect for those years ’ to be more precise petitioners assert that there are three possible interpretations for the overall effect of tra sec_1271 sec_1272 and sec_1277 100_stat_2591 on old sec_931 for the years in issue sec_931 as amended by tra sec_1272 is in effect but only as to american samoa old sec_931 remains in effect or no sec_931 remains in effect petitioners however argue that only interpretation gives full effect to the terms and conditions of the statute and to congressional intent and that is the only interpretation advocated by petitioners -- - petitioners assert that under tra sec_1277 congress made the effective date of the amendments to old sec_931 for all taxpayers conditional on the implementation of the agreements between the united_states and the specified possessions required under tra sec_1271 100_stat_2592 petitioners ‘tra sec_1277 provides in pertinent part sec_1277 bffective date a in general --except as otherwise provided in this section the amendments made by this subtitle shall apply to taxable years beginning after date b special rule for guam american samoa and the northern mariana islands ---the amendments made by this subtitle shall apply with respect to guam american samoa or the northern mariana islands and to residents thereof and corporations created or organized therein only if and so long as an implementing agreement under sec_1271 is in effect between the united_states and such possession 2tra sec_1271 provides in pertinent part sec_1271 authority of guam american samoa and the northern mariana islands to enact revenue laws a in general --except as provided in subsection b nothing in the laws of the united_states shall prevent guam american samoa or the northern mariana islands from enacting tax laws which shall apply in lieu of the mirror system with respect to income-- from sources within or effectively connected with the conduct_of_a_trade_or_business within any such possession or received or accrued by any resident of such possession b agreements to alleviate certain problems relating to tax_administration ---subsection a shall apply to guam american samoa or the northern mariana continued maintain that such condition_precedent to the effective date of tra sec_1272 has not been fulfilled inasmuch as only american samoa has effectuated a tax implementation agreement with the united_states tax implementation agreement between the united_states of america and american samoa 1988_1_cb_408 petitioners further assert that there is no evidence that the tax implementation agreement executed by american samoa and the united_states fully satisfies the requirements of tra sec_1271 hence petitioners maintain since the continued islands only if and so long as an implementing agreement is in effect between the united_states and such possession with respect to-- the elimination of double_taxation involving taxation by such possession and taxation by the united_states the establishment of rules under which the evasion or avoidance of united_states income_tax shall not be permitted or facilitated by such possession the exchange of information between such possession and the united_states for purposes of tax_administration and the resolution of other problems arising in connection with the administration of the tax laws of such possession or the united_states 3representatives for the government of american samoa signed the tax implementation agreement on date and the representative for the government of the united_states signed it on date the tax implementation agreement generally became effective as of date tax implementation agreement between the united_states of america and american samoa 1988_1_cb_408 although the united_states and guam entered into a tax implementation agreement tax implementation agreement between the united_states of america and guam 1989_1_cb_342 that agreement is not yet effective treasury news_release nb-1077 date -- - conditions required for the effectuation of the amendments to old sec_931 were not satisfied those amendments never became effective therefore old sec_931 continued to be applicable for the years in issue thus petitioners argue they may exclude the compensation they received for services performed on johnston island during those years under old sec_931 petitioners contend further that respondent’s failure to amend sec_1_931-1 income_tax regs to exclude johnston island from the list of possessions for which sec_931 applies shows that respondent believes that old sec_931 remained in force for the years in issue petitioners further argue that sec_1_931-1 income_tax regs is not inconsistent with the statute because the conditions reguired by congress for the effectuation of the amendments to old sec_931 have not yet occurred respondent’s position respondent contends that under tra sec_1277 a 100_stat_2600 the amendments to old sec_931 became effective as to petitioners for taxable years beginning after date thus respondent maintains sec_931 does not apply to petitioners for the years in issue because johnston island is not a specified_possession within the meaning of the statute sec_931 respondent asserts in effect that any provision of sec_1_931-1 income_tax regs which includes a u s possession other than guam american samoa or the cnmi as a u s possession for purposes of sec_931 is inconsistent with the statute and hence invalid for any taxable_year beginning after date hereinafter for purposes of this case possessions of the united_states other than guam american samoa the cnmi and the virgin islands will be referred to as the other u s possessions respondent maintains that in tra sec_1272 congress clearly intended to limit the exclusion provided by sec_931 to bona_fide residents of only guam american samoa and the cnmi and to income derived from sources therein thus respondent argues under tra sec_1272 and sec_1277 a the existence of an implementing agreement is not a condition_precedent for the effectuation of the amendments to old sec_931 for residents of johnston island rather under tra sec_1271 and sec_1277 that requirement applies only to bona_fide residents of the specified possessions and to income derived from sources within those possessions therefore respondent asserts the question of whether a valid implementing agreement exists between the united_states and american samoa guam or the cnmi is not relevant in this case respondent argues that for years beginning after bona_fide residents ‘we include the virgin islands here because other provisions in subtit g of tit xii apply specifically to the virgin islands tra secs stat - - only of guam american samoa and the cnmi are eligible for the exclusion provided by sec_931 as amended by tra sec_1272 and only if the possession has an implementing agreement in force ’ d analysis our first step in analyzing the issue involved in this case is to ask whether congress has directly spoken to the precise guestion at issue 467_us_837 in determining whether congress specifically addressed the precise question at issue we do not examine the statutory provision in isolation rather guided by common sense we consider the provision in context with a view to its place in the overall statutory scheme fda v brown williamson tobacco corp 529_us_120 the mirror system of taxation in effect in a qualified possession the day before the effective date of tra continues to operate until the possession amends its tax laws s rept pincite 1986_3_cb_1 unlike guam and the cnmi before the enactment of the tra american samoa had the authority to enact its own tax system however with certain modifications not pertinent here it generally adopted the u s internal_revenue_code as its own s rept pincite 1986_3_cb_1 thus had american samoa and the united_states not entered into an implementing agreement income from sources within that possession would qualify for the exclusion provided by old sec_931 for a description of the mirror system of taxation in force in guam and the cnmi see 95_tc_594 see also s rept pincite 1986_3_cb_1 --- - 513_us_561 513_us_115 for this case the precise question at issue is whether the amendments to old sec_931 made by tra sec_1272 a were in effect during the years in issue as to residents of johnston island to resolve that question we look first to the statute itself chevron u s a inc v natural res def council inc supra in particular we look to tra sec_1271 sec_1272 and sec_1277 tra sec_1271 sec_1272 and sec_1277 are encompassed in tra title xii--foreign tax provisions subtitle g---tax treatment of possessions tra sec_1271 and sec_1272 are in part i of subtitle g part i specifically addresses the treatment of guam american samoa and the northern mariana islands tra sec_1271 see supra note does not appear in or make any changes to the internal_revenue_code code rather that provision grants guam american samoa and 'stra sec_1273 in pt i of subtit g of tit xii relates to the treatment of corporations organized in guam american samoa and the cnmi tra sec_1274 and sec_1275 in pt ii of subtit g relate specifically to the virgin islands tra sec_1276 in pt iii of subtit g amends sec_7654 publaw_99_514 stat that section relates to the cover over of income_tax into the treasury of a specified_possession which for purposes of sec_7654 is defined to mean guam american samoa the northern mariana islands and the virgin islands sec_7654 none of those provisions are applicable to the issue involved in this case - - the cnmi under certain conditions the right to enact their own tax laws independent of the code with respect to income from sources within or effectively connected with the conduct_of_a_trade_or_business within the possession or received or accrued by a resident of the possession tra sec_1271 tra sec_1271 makes that grant of authority applicable to guam american samoa or the cnmi provisional on the existence of an implementing agreement between the united_states and such possession emphasis added tra sec_1272 amends old sec_931 as well as other code provisions not pertinent here specifically tra sec_1272 provides in pertinent part in general -- sec_931 relating to income from sources within possessions of the united_states is amended to read as follows ‘ sec_931 income from sources within guam american samoa or ther northern mariana islands ’ see supra p tra sec_1271 and sec_1272 do not specifically address the other u s possessions nonetheless the language of the statute taken in context indicates that congress intended to provide an exclusion_from_gross_income under sec_931 as amended by tra sec_1272 only for bona_fide residents of guam american samoa and the cnmi and only if the specified_possession has an implementing agreement in force with the united_states had congress intended to retain the benefits of section - - for residents of the other u s possessions it would not have used the restrictive language found in those provisions as well as in tra sec_1277 compare tra sec_1271 a such possession sec_1271 such possession sec_1272 specified_possession and sec_1277 such possession with eg tra sec a 100_stat_2121 amending code sec_168 code sec_168 b for purposes of this subparagraph the term ‘united states’ includes the commonwealth of puerto rico and the possessions of the united_states emphasis added and code sec_168 h a for purposes of clause the united_states each state and each possession_of_the_united_states emphasis added tra sec 100_stat_2189 adding code sec_42 code sec_42 b the term ‘state’ includes a possession_of_the_united_states emphasis added tra sec_1301 100_stat_2602 amending code sec_103 code sec_103 the term ‘state’ includes the district of columbia and any possession_of_the_united_states emphasis added we find support for our understanding of the statute in its legislative_history e g s rept pincite 1986_3_cb_1 nowhere in that legislative_history does congress indicate an intention to continue to extend the benefits of sec_931 to bona_fide residents of any of the other u s possessions or to income from sources within those -- - other possessions the following passage from s rept is illustrative an individual who is a bona_fide_resident of guam american samoa or the cnmi during the entire taxable_year is subject_to u s taxation in the same manner as a u s resident however in the case of such an individual gross_income for u s tax purposes does not include income derived from sources within any of the three possessions x thus even a bona_fide_resident of guam the cnmi or american samoa is required to file a u s return and to pay taxes ona net_basis if he receives income from sources outside the three possessions ie u s or foreign_source_income x kk id pincite c b vol pincite emphasis added our understanding of the statute also comports with congressional intent of enabling guam american samoa and the cnmi to enact their own tax laws independent of the code subject_to certain restrictions coordinating their tax systems with the u s tax system and preventing those possessions from being used as tax havens id pincite c b vol pincite petitioners however contend that the amendments to old sec_931 made by tra sec_1272 are merely proposed changes until guam american samoa and the cnmi enact valid implementing agreements with the united_states we do not agree tra sec_1277 see supra note in part iv of subtitle g provides effective dates for all of subtitle g tra sec_1277 does not specifically address the other u s possessions however the language of that provision taken in context with the other statutory provisions and the overall - - statutory scheme shows that the amendments to old sec_931 became effective as to petitioners for tax years beginning after date tra sec_1277 provides that the amendments made by tra subtitle g in general become effective for taxable years beginning after date unless otherwise provided in tra sec_1277 thus unless an exception to that general effective date is provided by another subsection of tra sec_1277 the amendments to old sec_931 became effective as to petitioners for tax years beginning in we focus below on subsection b of tra sec_1277 because the other subsections are not relevant to the issue involved in this case ’ tra sec_1277 provides that the amendments made by subtitle g of title xii apply with respect to guam american samoa or the northern mariana islands and to residents thereof and corporations created or organized therein only if and so long as an implementing agreement under sec_1271 is in effect between the united_states and such possession emphasis tra sec_1277 relates to the virgin islands tra sec_1277 mandates reports from the secretary relating to the implementation agreements described in tra sec_1277 b and c should certain conditions arise and tra sec_1277 provides a special rule for u s citizens who become residents of guam american samoa or the cnmi tra stat - - added as we read tra sec_1277 the amendments to old sec_931 made by tra sec_1272 are not provisional in their application to petitioners congress specifically provided in tra sec_1272 that sec_931 is amended for tax years beginning after date in tra sec_1277 congress makes the application of those amendments conditional on the existence of the required implementation agreement between the united_states and the specified_possession but only as to guam american samoa and the cnmi and the residents and corporations thereof thus tra sec_1277 does not apply for bona_fide residents of the other u s possessions as for those residents the general effective date of tra sec_1277 controls asa result income earned in any possession other than guam american samoa and the cnmi is not eligible for the exclusion provided under sec_931 as amended by tra sec_1272 for tax years beginning after date we note further that nothing in the legislative_history supports petitioners’ argument that congress intended to keep old sec_931 in force as to the other possessions should one or more of the specified possessions not implement a tax agreement with the united_states e g s rept supra pincite c b vol pincite petitioners’ reliance on sec_1_931-1 income_tax regs is misplaced the regulatory language on which petitioners rely -- p7 - defines the term possession for purposes of old sec_931 as we have concluded above that provision no longer applies to petitioners consequently the regulatory provision also has no application to them and is obsolete as to petitioners we do not agree with petitioners that respondent’s failure to amend sec_1_931-1 income_tax regs supports petitioners’ position as the supreme court recently observed regarding another unamended regulation provision the treasury’s relaxed approach to amending its regulations to track code changes is well documented the absence of any amendment is more likely a reflection of the treasury’s inattention than any affirmative intention on its part to say anything at all united dominion indus inc v united_states u s ___ 121_sct_1934 date brb summary for the years in issue sec_931 does not apply to the compensation petitioners received for services they performed on johnston island accordingly we sustain respondent’s determination that petitioners may not exclude any of that compensation from their gross_income for the years in issue under sec_931 il sec_911 petitioners argue in the alternative that if they may not exclude the compensation they earned on johnston island under - - sec_931 for the years in issue then that compensation can be excluded under sec_911 a in general sec_911 provides in part that a qualified_individual may elect to exclude from gross_income his or her foreign_earned_income sec_911 limits the amount of the exclusion for foreign_earned_income to dollar_figure sec_911 a defines the term foreign_earned_income to mean in general the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual during the period set forth in sec_911 sec_911 b excludes from foreign_earned_income certain amounts not relevant to this case sec_911 defines the term qualified_individual for purposes of sec_911 to mean an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period - - the internal_revenue_code does not define the term foreign_country for purposes of sec_911 however sec_1 h that income_tax regs provides _h foreign_country the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources emphasis added sec_1_911-2 income_tax regs furthermore provides the term united_states when used in a geographical sense includes any territory under the sovereignty of the united_states it includes the states the district of columbia the possessions and territories_of_the_united_states the territorial waters of the united_states the air space over the united_states and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources emphasis added b positions of the partie sec_1 petitioners’ position petitioners acknowledge that johnston island is a territory under the sovereignty of the united_states and not a foreign_country nonetheless they assert that if the income they earned on johnston island is not excludable under sec_931 -- - then under sec_1_931-1 income_tax regs petitioners satisfy the requirements for exclusion under sec_911 therefore they argue they may exclude up to dollar_figure of the income they earned on johnston island during the years in issue respondent’s position respondent contends that sec_1_931-1 income_tax regs cannot operate to provide petitioners an exclusion from income under sec_911 respondent asserts that petitioners do not qualify for the exclusion provided by sec_911 because pursuant to sec_1_911-2 and h income_tax regs johnston island is a possession_of_the_united_states and thus it cannot constitute a foreign_country for purposes of that section therefore respondent maintains the compensation petitioners earned on johnston island cannot constitute foreign_earned_income as defined in sec_911 and thus sec_1_931-1 income_tax regs provides relationship of sec_931 and sec_911 a citizen_of_the_united_states who cannot meet the percent and the 50-percent requirements of sec_931 but who receives earned_income from sources within a possession_of_the_united_states is not deprived of the benefits of the provisions of sec_911 relating to the exemption of earned_income from sources outside the united_states provided he meets the requirements thereof in such a case none of the provisions of sec_931 is applicable in determining the citizen’s tax_liability for what constitutes earned_income see sec_911 - - petitioners may not exclude any of that compensation under sec_911 c analysis we agree with respondent that under sec_1_911-2 and h income_tax regs johnston island cannot constitute a foreign_country for purposes of sec_911 because the island constitutes a possession under the sovereignty of the united_states inasmuch as johnston island does not fall within the definition of a foreign_country the compensation petitioners earned on johnston island does not come within the definition of foreign_earned_income nor was their tax_home in a foreign_country sec_911 a and d consequently petitioners cannot satisfy the requirements for the exclusion from income provided by sec_911 we do not agree with petitioners that sec_1_931-1 income_tax regs nonetheless operates to provide them an exclusion from income under sec_911 sec_1_931-1 income_tax regs was promulgated in by t d see fed reg date subsequent amendments to the regulations promulgated under sec_931 did not change the text of sec_1_931-1 income_tax regs see t d fed reg date t d fed reg date at the time sec_1_931-1 income_tax regs was promulgated sec_911 provided an exclusion - - from gross_income for a citizen_of_the_united_states who satisfied the statutory residency test in a foreign_country or countries for amounts received from sources without the united_states except amounts paid_by the united_states or any agency thereof which constitute earned_income as defined in sec_911 attributable to services performed during the required period in addition sec_911 provided a limited exclusion_from_gross_income for a citizen_of_the_united_states who was present in a foreign_country for a certain minimum time period for amounts received from sources without the united_states which constituted earned_income attributable to services performed during that period see 52_tc_752 congress imposed certain limitations and restrictions on the amounts that could be excluded under sec_911 for services performed after date see revenue act of publaw_87_834 sec_76 stat see also 72_tc_958 subseguently for taxable years beginning after date congress limited the application of sec_911 to individuals residing in camps located in hardship areas and provided a deduction in sec_913 for certain living_expenses for a taxpayer who had a tax_home in a foreign_country and who satisfied the statutory residency or presence tests see foreign brarned income act of publaw_95_615 secs a - - stat see also sislik v commissioner tcmemo_1989_495 affd per curiam by court order d c cir for tax years after congress repealed sec_913 and completely revised sec_911 to provide that an individual must have his tax_home in a foreign_country and must satisfy either the bona_fide residence requirement or the physical presence requirement of sec_911 to be entitled to the foreign_earned_income_exclusion within the context of sec_911 see economic_recovery_tax_act_of_1981 publaw_97_34 secs stat see also 837_f2d_681 5th cir affg tcmemo_1987_256 93_tc_297 for purposes of sec_911 the term tax_home is defined as the individual's home for purposes of sec_162 a relating to traveling expenses while away from home sec_911 however sec_911 further provides that an individual shall not be treated as having a tax_home ina foreign_country for any period for which his abode is within the united_states see also sislik v commissioner supra sec_1_911-2 income_tax regs sec_1_911-2 income_tax regs defines tax_home as follows b tax_home for purposes of paragraph a i of this section the term tax_home has the same meaning which it has for purposes of sec_162 a continued - - sec_911 authorizes the secretary to prescribe necessary or appropriate regulations to carry out the purposes of sec_911 pursuant to that grant of authority the treasury promulgated proposed_regulations under sec_911 in see fed reg date and final regulations in see t d fed reg date that apply to the years in issue those regulations are legislative in character therefore they are entitled to greater weight than interpretative regulations see faltesek v continued relating to travel_expenses away from home thus under sec_911 an individual’s tax_home is considered to be located at his regular or principal more than one regular place of business or if the individual has no regular or principal_place_of_business because of the nature of the business then at his regular place of abode ina real and substantial sense an individual shall not however be considered to have a tax_home in a foreign_country for any period for which the individual’s abode is in the united_states temporary presence of the individual in the united_states does not necessarily mean that the individual’s abode is in the united_states during that time maintenance of a dwelling in the united_states by an individual whether or not that dwelling is used by the individual’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states sec_911 originally was designated sec_911 in sec_1lll a of the economic_recovery_tax_act_of_1981 publaw_97_ 95_stat_194 it was redesignated sec_911 by sec_101 of the technical corrections act of publaw_97_ 96_stat_2366 and then further redesignated sec_911 by sec_1233 of tra 100_stat_2564 furthermore the regulations would be valid under the continued -- - commissioner 92_tc_1204 88_tc_1453 included in those legislative regulations are the definition of tax_home quoted supra note and the definitions of united_states and foreign_country set forth in sec_1_911-2 and h income_tax regs and quoted supra p the regulations under sec_911 promulgated in take priority over sec_1_931-1 income_tax regs promulgated in the regulations under sec_911 are not only later in time they also are legislative regulations construing the very statute ie sec_911 that is in issue by contrast sec_1_931-1 income_tax regs interprets old sec_931 which ceased to apply to johnston island and thus to petitioners’ situation for tax years beginning after date accordingly sec_1_931-1 income_tax regs is obsolete to the extent it suggests a connection between sec_911 and sec_931 thus sec_1_931-1 income_tax regs cannot operate to allow petitioners an exclusion from income under sec_911 for any of the compensation they earned on johnston island during the years in issue scontinued secretary's general authority to promulgate regulations set forth in sec_7805 92_tc_1204 d summary sec_911 does not apply to the compensation petitioners received for personal services performed on johnston island accordingly we sustain respondent’s determination that petitioners may not exclude from their gross_income for the years in issue under sec_911 any of the compensation they received for the personal services they performed on johnston island conclusion we have carefully considered all remaining arguments made by petitioners for contrary holdings and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered for respondent in docket nos and decision will be entered under rule in docket no
